Citation Nr: 1010483	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.   

3.  Entitlement to service connection for hepatitis C (to 
include liver disease).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
July 1974.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2010, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's 
current hepatitic C disability is the result of his 
intravenous drug abuse during service.  

2.  In January 2010, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that 
a withdrawal is requested of the following two issues: 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing 
loss; and whether new and material evidence has been received 
to reopen a claim for entitlement to tinnitus.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for tinnitus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for service connection for hepatitis C (to 
include liver disease) have not been met.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of hearing loss and tinnitus issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  When raised on the record at a hearing before 
the Board, the withdrawal need not be in writing.  38 C.F.R. 
§ 20.204(b)(1).  

On the record (Transcript at 2) at the January 2010 hearing 
before the Board, the Veteran withdrew two of the issues in 
this appeal-that is, the issues (1) whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for hearing loss; and (2) whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for tinnitus.  As a result, 
with respect to the hearing loss and tinnitus disabilities, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of those issues and 
they are dismissed.  38 C.F.R. § 20.204; see Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc) (Board is without the 
authority to proceed on an issue if the appellant indicates 
that consideration of that issue should cease), aff'd on 
other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  

II.  Service connection for hepatitis C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, for 
service connection, three requirements must be established: 
(1) a current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
With respect to a service connection claim for hepatitis C,  
VA has recognized certain risk factors for exposure to the 
hepatitis C virus:  organ transplant, transfusion of blood or 
blood products, hemodialysis, accidental exposure to blood, 
intravenous drug use, intranasal cocaine use, high risk 
sexual activity, or other direct percutaneous exposure to 
blood by tattooing, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or shared shaving 
razors.  

But notwithstanding the basic entitlement for service 
connection, where the disability is the result of the 
person's own willful misconduct or abuse of alcohol or drugs, 
Congress has provided that no compensation shall be paid.  
38 U.S.C.A. §§ 1110, 1131;  see also 38 U.S.C.A. § 105(a) (a 
disease incurred during active military service will be 
deemed to have been incurred in the line of duty, whether on 
active duty or on authorized leave, unless such disease was a 
result of the person's abuse of drugs) (emphasis added).  VA 
regulations make clear that a disease incurred during active 
military service shall not be deemed to have been incurred in 
the line of duty if such disease was the result of the abuse 
of drugs.  38 C.F.R. § 3.301(d).  Drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or nonprescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  Moreover, service connection is not 
available with respect to any secondary disability that 
results from the abuse of alcohol or drugs.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (the best 
interpretation of the statute is that it precludes 
compensation in two situations:  for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse).  

The Veteran has a current disability of hepatitis C.  
March 2005 Compensation and Pension (C&P) Liver Examination.  
But as discussed below, since the record establishes that the 
Veteran's current hepatitis C disability is the result of 
intravenous drug abuse during service, service connection is 
prohibited.  

While the Veteran was stationed in Germany, he began 
experiencing symptoms of nausea, anorexia, loss of taste for 
cigarettes, yellow eyes, weakness, and dung-colored urine.  
In December 1973, he went to the dispensary and stated that 
he believed he had hepatitis.  The examiner recorded that the 
Veteran admitted to the use of intravenous (IV) drugs.  The 
examiner determined that the Veteran possibly had hepatitis 
and sent him to the hospital for admission.  Although he 
denied recent drug abuse in the emergency room, when admitted 
to the hospital, he reported that he used needles 
sporadically, the last time about 10 days before.  He was 
treated with bed rest.  The final diagnoses were viral 
hepatitis, Australian antigen negative, type A, and history 
of drug abuse, intravenous.  December 24, 1973, Dispensary 
Treatment Note; December 25, 1974, Emergency Room Treatment 
Record; February 1974 Discharge Summary of USAGH, Landstuhl, 
Germany; see also Clinical Record Cover Sheet (diagnoses of 
Hepatitis, viral, type A, HAA negative; and history of 
intravenous drug abuse within last 8 months).  

In an April 1974 dispensary treatment note, a drug test 
revealed that the Veteran had taken Mandrax.  The examiner 
noted that the Veteran admitted to having taken Mandrax, 
hash, amphetamines, heroin, and morphine.  April 1974 540th 
General Dispensary Treatment Note.   A physical profile 
report was issued showing that the Veteran was qualified for 
duty but no duty requiring a security clearance.  He was 
assigned a T-2 psychiatric profile for drug abuse.  July 1974 
Medical Condition - Physical Profile Record.  His June 1974 
Report of Medical Examination contains a notation that in 
February 1974, he had viral hepatitis, type A, and that he 
had a Profile T-2 for drug abuse.  The Board finds that the 
evidence of record establishes that the Veteran abused IV 
drugs during service.  

In March 2005, VA conducted a compensation and pension (C&P) 
examination.  The examiner reviewed the Veteran's claims 
folder and VA treatment records.  He examined the Veteran and 
reviewed laboratory results.  He diagnosed the Veteran with 
hepatitis C.  And he provided a medical opinion that it was 
as likely as not that the Veteran's hepatitis C was due to 
inservice intravenous drug use.  March 2005 C&P Examination 
Report.  The examiner noted that as to etiology, there had 
been no tattoos and the Veteran received air gun 
inoculations.  He also pointed out that the Veteran's 
intravenous drug use was recorded in his claims file.  Since 
the record establishes that the Veteran abused drugs during 
service and a competent medical examiner determined that the 
Veteran's current hepatitis C disability is related to that 
documented inservice IV drug use, the Board finds that 
opinion to be credible.    38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  Since the 
hepatitis C is a disability that resulted from inservice drug 
abuse, service connection is prohibited.  38 U.S.C.A. § 1110; 
Allen v. Principi, 237 F.3d at 1376.   

The Veteran denies that he ever used IV drugs during service.  
He submitted lay statements from his wife and an in-law, who 
stated that they had never seen or heard of the Veteran 
shooting up drugs with needles.  Lay evidence can be provided 
by a person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).  Notwithstanding their 
sincerity, these lay people were not with the Veteran during 
service and have no direct knowledge of the facts concerning 
the Veteran's drug use more than 35 years ago.  Thus, the 
Board finds those lay statements are irrelevant as to the 
issue whether the Veteran abused IV drugs during service.  

The Veteran testified that during service, he was busted for 
taking a German sleeping pill, Mandrax.  He explained that he 
had just pulled 24 hour guard duty and so he took that drug 
so he could sleep and then his urinalysis came up positive.  
Transcript at 9.  He also testified that he had smoked a 
little hash when he was in Germany because most every person 
does over there.  Transcript at 10.  But he denied any 
intravenous drug use at all.  Transcript at 9, 10.  

When asked why he was given a T-2 drug abuse psychological 
profile, the Veteran was perplexed and suggested that perhaps 
it was because he admitted to taking the Mandrax pill, they 
came up with the intravenous thing.  Transcript at 10.  Then, 
he suggested that maybe because he helped his commanding 
officer (CO) with a drug bust one time, and because he came 
up positive with the German sleeping pill, that was the only 
way he could see how they came up with it.  Transcript at 11.  
The Veteran explained that in exchange for being released 
from the Army with an expeditious discharge, the Veteran 
helped to set up a drug deal for his CO; he agreed to the 
suggestion that maybe they thought he was using the drugs, 
too.  Transcript at 5, 7, 11-13.  The Veteran testified that 
he had never admitted or signed any documents saying he did 
intravenous drugs.  Transcript at 13.  He also testified that 
he did not know any such note was in his service records 
until his primary care provider pointed it out to him in his 
service medical records.  Transcript at 11.  

Although the Veteran is competent to provide evidence as to 
what he did and did not do, the Board has the responsibility 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and in so doing, the Board may accept some evidence and 
reject other evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, desire for 
monetary gain, self-interest, facial implausibility, bad 
character, interest, bias, malingering, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
Here, the contemporaneous service treatment records show that 
three different examiners recorded that at three different 
times and places, the Veteran admitted to drug use during 
service.  The Veteran's first two statements were given after 
he had been experiencing symptoms for hepatitis and at a time 
when the Veteran was seeking medical treatment.  They also 
were given four months before the drug test showing he had 
used Mandrax. 

On the other hand, the Board acknowledges and has considered 
the Veteran's recent testimony at the hearing that he had 
never used IV drugs.  However, the Board finds that his 
testimony that the IV drug statements were likely related to 
his Mandrax drug test is implausible since the Veteran's 
first two inservice statements were made before his Mandrax 
drug test.  Since the first two statements recorded during 
service were closer in time to the events, were made for 
purposes of treatment when it was in the Veteran's best 
interest to provide the examiners with accurate information, 
and predated the Mandrax drug test, the Board assigns them 
much more weight than the later testimony for purposes of 
gaining compensation.  As for the admission of drug use at 
the time of the drug test, the Board finds that the Veteran's 
explanation that somehow a mistake must have been made is 
implausible.  The April 1974 admission of drug use is 
consistent with the December 1973 admission of IV drug use 
and the changed psychiatric profile in February 1974.  The 
Board thus assigns very little weight to the Veteran's 
testimony that he never used IV drugs during service.  

There is one document that could be interpreted as favorable 
to the Veteran's claim.  One hospital report shows that the 
Veteran's viral hepatitis was determined to be in the line of 
duty.  Chronological Record of Medical Care Hospitalization 
Summary.  This would appear to contradict the evidence that 
his hepatitic C was the result of IV drug abuse.  But since 
the Veteran had been diagnosed in service with hepatitis A, 
which is transmitted almost exclusively by the fecal-oral 
route, that particular disease could be seen as being 
incurred in the line of duty.  Dorland's Illustrated Medical 
Dictionary, at 856 (31st ed. 2007) (hepatitis A is 
transmitted almost exclusively by the fecal-oral route, 
although parenteral transmission is possible).  This is 
especially likely since the Veteran testified that others 
were hospitalized with hepatitis at the same time he was and 
that there were poor sanitary conditions in the mess hall.  
Transcript  at 4, 13-14.  

The Veteran also asserts that service connection is warranted 
because two of his medical professionals have provided nexus 
opinions linking his current hepatitis C disability to active 
military service.  The Veteran's gastroenterologist provided 
a July 2009 opinion that after reviewing all records at the 
time of his visit, he believed the Veteran's hepatitis C was 
contracted while in service.  He did not provide any 
rationale whatsoever for that opinion.  He provided no 
opinion as to how the hepatitis C was contracted.  

The Veteran's primary care provider also issued opinions in 
May 2005, July 2006, and April 2008.  The first two opinions 
merely stated that it was as likely as not that the patient 
contracted hepatitis C while in the military.  The April 2008 
opinion also stated that she found it as likely as not that 
the Veteran was infected while on active duty.  She noted 
there was evidence of a viral hepatitis in 1974 with 
elevation of liver enzymes, which was documented as Type A.  
Although it is not entirely clear, it is possible to 
interpret the opinions of these two treating physicians as 
suggesting that the inservice viral hepatitis that the 
Veteran was treated for in 1974 was hepatitis C rather than 
hepatitis A.  

But even if that is what these medical professionals are 
trying to say, that does not resolve the question as to 
whether the inservice viral hepatitis was the result of IV 
drug abuse.  The February 1974 Clinical Record Cover Sheet 
indicates that the Veteran's IV drug use had been within 8 
months prior to that date.  The March 2005 C&P examiner 
related the Veteran's hepatitis C to the inservice IV drug 
use.  The other two medical professionals were silent as to 
the etiology of the disease.  Thus, even if the Veteran's 
inservice viral hepatitis were type C rather than type A, the 
record nevertheless establishes that the Veteran's current 
hepatitis C is due to inservice IV drug abuse.  

At the hearing, the Veteran raised for the first time several 
alternative risk factors for how he might have been exposed 
to the hepatitis C virus.  He testified that instead of going 
to his locker, he would borrow someone else's razor and use 
it.  Transcript at 4.  He also suggested that he may have 
been infected from the dirty silverware or filmy glasses that 
had food on them that he saw every now and then in the mess 
hall because the Germans working there drank beer while they 
worked and were pretty sloppy in their work.  Transcript at 
4, 13-14.  He guessed that there was blood on it because a 
person could cut a finger or stick a finger with a fork and 
if it is not completely sanitized, the next person to get it 
is going to get that bacteria off that fork or that glass.  
Transcript at 14.  

The Veteran also noted that after service when he worked as a 
TV cable lineman, he borrowed gloves from other people and it 
was possible they had blood in them.  Transcript at 17.  He 
denied any blood transfusions but pointed out that he had had 
dental work done by a German doctor with the old-type 
hypodermics so it could have been intravenous right there in 
his gum and jaw.  Transcript at 17-18.  Finally, he suggested 
that it was from his inoculations because he noticed that 
some of the doctors during basic training just barely wiped 
the head of the pneumatic guns they were using for 
inoculations.  Transcript at 4, 18.  

The Board finds that the Veteran's testimony as to these 
alternative theories of how he was exposed to the hepatitis C 
virus lacks credibility.  First, the testimony is 
inconsistent with his earlier statements about hepatitis risk 
factors.  When the Veteran was diagnosed with hepatitis C, he 
sought treatment from a VA medical facility.  He was given a 
survey of hepatitis C risk factors and among other things, 
denied that he had had a previous needle stick injury or that 
he had gotten somebody else's blood on an open cut on his 
skin, mouth, or eyes.  May 2003 Preventive Health and Patient 
Education Note.  

When he filed his first claim for service connection for 
hepatitis C, he was sent a notice letter in December 2004 
that stated that the medical community recognized several 
risk factors for hepatitis C and asked the Veteran to 
identify which of the following risk factors applied to him:  
organ transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; accidental exposure to 
blood by health care workers (to include combat medic or 
corpsman); intravenous drug use or intranasal cocaine use; 
high risk sexual activity; or other direct percutaneous 
(through the skin) exposure to blood such as by tattooing, 
body piercing, acupuncture with non-sterile needles, and 
shared toothbrushes or shaving razors.  The Veteran submitted 
a January 2005 statement to the RO that he had received the 
December 2004 letter and the listed risk factors on the Duty 
to Assist Letter did NOT pertain to him.  January 2005 VA 
Form 21-4138 (Statement in Support of Claim) (emphasis in 
original).  

Yet, more recently the Veteran produced several vague 
statements at the hearing about new hepatitis C risk factors.  
The Board finds that, just as his testimony denying his IV 
drug abuse was not credible because it contradicted several 
contemporaneous service treatment records, the testimony at 
the personal hearing that was inconsistent with his earlier 
statements about risk factors lacks credibility.  Caluza v. 
Brown, 7 Vet. App. at 511-512 (in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements and desire for monetary gain).  The 
Board assigns it very little weight.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is very little evidence in favor of the 
claim.  The Veteran's testimony that he never took IV drugs 
has been assigned very little weight.  The two medical 
opinions suggesting that the Veteran's inservice hepatitis 
was actually hepatitis C rather than hepatitis A contain no 
etiology for his inservice viral hepatitis.  His recent 
testimony raising other possible etiologies for his exposure 
to the hepatitis C virus has also been assigned very little 
weight.  On the other hand, the Board found that the opinion 
of the C&P examiner who found that the Veteran's current 
hepatitis C disability is related to inservice IV drug abuse 
is very credible.  When, as here, the evidence against the 
claim is much greater than that in favor, the benefit of the 
doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  



II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2006 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
November 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and effective date of an award for 
service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining his service treatment records, by providing him 
with an opportunity to present sworn testimony at a personal 
hearing before a Veterans Law Judge, and by conducting an 
examination.  

The March 2005 C&P examination report reflects that the 
examiner reviewed the Veteran's claims folder and medical 
treatment records.  He interviewed the Veteran, reviewed test 
results, examined the Veteran, and made clinical findings.  
His etiological opinion correctly noted that it was supported 
by the Veteran's service treatment records.  The Board finds 
nothing inadequate in the report. 

At his personal hearing, the Veteran raised new theories to 
support his claim, but no medical opinion was obtained with 
respect to the newly-claimed risk factors.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

As discussed above in Section II of the decision, the Board 
exercised its responsibility to determine the credibility of 
the evidence and found the Veteran's testimony about 
incurring hepatitis C as a result of shared razors, 
inoculations, dentist's hypodermic needle, and poor mess hall 
sanitation lacked credibility.  As a result, the information 
and evidence of record did not establish that the Veteran 
suffered an event during service.  And since the Board was 
able to decide the appeal without another medical opinion, VA 
has no duty to obtain a medical opinion as to those newly-
raised risk factors.  




ORDER

The substantive appeal on the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for hearing loss is 
dismissed.  

The substantive appeal on the issue of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for tinnitus is dismissed.  

Service connection for hepatitis C (to include liver disease) 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


